UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7364


NAARL RICHARD,

                      Petitioner – Appellant,

          v.

J. AL CANNON, JR.,

                      Respondent – Appellee,

          and

MATTHEW J. MODICA, USASC; JAMES R. DUFFY, DEA US,

                      Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:11-cv-01192-JFA)


Submitted:   January 31, 2012             Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Naarl Richard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Naarl   Richard,   a    federal    prisoner,   appeals   the

district court’s order adopting the magistrate judge’s report

and recommendation and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.       We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.        Richard v. Cannon, No.

0:11-cv-01192-JFA (D.S.C. Oct. 5, 2011).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  2